Name: Commission Regulation (EC) NoÃ 1031/2009 of 29Ã October 2009 amending Regulation (EC) NoÃ 1580/2007 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  EU finance
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/47 COMMISSION REGULATION (EC) No 1031/2009 of 29 October 2009 amending Regulation (EC) No 1580/2007 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) thereof, in conjunction with Article 4, Whereas: (1) Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2) provides for surveillance of imports of the products listed in Annex XVII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2006, 2007 and 2008, the trigger levels for additional duties of cucumbers, artichokes, clementines, mandarins and oranges should be adjusted. (3) As a result, Regulation (EC) No 1580/2007 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XVII to Regulation (EC) No 1580/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER II, SECTION 2 Without prejudice to the rules governing the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Serial No CN code Description Trigger period Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes 1 October to 31 May 415 907 78.0020 1 June to 30 September 40 107 78.0065 0707 00 05 Cucumbers 1 May to 31 October 32 831 78.0075 1 November to 30 April 22 427 78.0085 0709 90 80 Artichokes 1 November to 30 June 8 866 78.0100 0709 90 70 Courgettes 1 January to 31 December 65 893 78.0110 0805 10 20 Oranges 1 December to 31 May 355 386 78.0120 0805 20 10 Clementines 1 November to end of February 529 006 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids 1 November to end of February 96 377 78.0155 0805 50 10 Lemons 1 June to 31 December 329 947 78.0160 1 January to 31 May 61 422 78.0170 0806 10 10 Table grapes 21 July to 20 November 89 140 78.0175 0808 10 80 Apples 1 January to 31 August 824 442 78.0180 1 September to 31 December 327 526 78.0220 0808 20 50 Pears 1 January to 30 April 223 485 78.0235 1 July to 31 December 70 116 78.0250 0809 10 00 Apricots 1 June to 31 July 5 785 78.0265 0809 20 95 Cherries, other than sour cherries 21 May to 10 August 133 425 78.0270 0809 30 Peaches, including nectarines 11 June to 30 September 131 459 78.0280 0809 40 05 Plums 11 June to 30 September 129 925